Title: To Alexander Hamilton from Samuel Hodgdon, 16 May 1800
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir,
            Philadelphia, 16 May, 1800.
          
          This morning I received your Letter of the 14th. instant, enclosing a copy of Captn. Williamsons Letter to you on the subject of Clothing requested for three recruits Companies of Artillery.
          On the 2d. of April I received the Return he mentions, and the same day agreeably to my invariable rule handed it to the Secretary of War, (who still holds that business in his hands) requesting an order to issue for the supply. On the third of April the order was issued and put into the hand of the Quarter Master here to receive and forward the articles. The enclosed which I have received from him this morning shews the Clothing was not received until the 5th. instant, the day it was shipped for York—the reason I shall know, after which I shall again address you on the subject.
          I am, Sir yours respectfully—
          
            Samuel Hodgdon
          
          Genl. Alexander Hamilton—
        